DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 9-10, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 20 of US Patent 10,986,398. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated in every aspect by the patented claims except for the obvious variant of “where the dead space region corresponds to a space outside of the media 15consumption region”, which have been obvious to a person having ordinary skill in the art before the effective filing date of the invention in view of at least Kareeson et al. (US20160044385). 

Instant Application
17/214571
US Patent
10,986,398
1. A system comprising: 

2one or more processors; and 3a memory communicatively coupled with and readable by the one or more 4processors and having stored therein processor-readable instructions which, when executed 5by the one or more processors, cause the one or more processors to perform operations 6comprising: 

7detecting, at a first time, a first consumption condition indicating 8present playback of a media stream by a first media device and indicating an 9individual within a media consumption region of the first media device; 















10detecting, at a subsequent time, a relocation trigger responsive to the 11individual with respect to the media consumption region of the first media device, 12where the second time is subsequent to the first time; 
13detecting movement of the individual with respect to a dead space 14region, where the dead space region corresponds to a space outside of the media 15consumption region; 


















16adaptively adjusting operational settings of the first media device 17and/or a second media device to facilitate continued consumption of the media 18stream at least partially by: 

19determining a first set of one or more automatic adjustments 20to facilitate the continued consumption of the media stream via the first 21media device and/or a second media device; and 















22directing, automatically in response to the relocation trigger, 23the first media device and/or the second media device to operate in 24accordance with the first set of one or more automatic adjustments to 25facilitate continued consumption of the media stream while the individual 26is detected as being located within the dead space region.
20. A location-tracked media delivery system comprising: 
one or more processors; and a memory communicatively coupled with, and readable by, the one or more processors and having stored therein processor-readable instructions which, when executed by the one or more processors, cause the one or more processors to: 


detect, at a first time, a first location-tracked consumption condition indicating present playback of a media stream by a first media consumption device (MCD) of a plurality of MCDs, and indicating concurrent consumption of the media stream by a first consumer and a second consumer of a plurality of consumers via the first MCD in accordance with consumer tracking data and device parameter data indicating that respective physical locations of the first consumer and the second consumer are within a respective media consumption region of the first MCD; 

detect, at a second time, a relocation trigger responsive to movement of the respective physical location of the first consumer from within the respective media consumption region of the first MCD to within a respective media consumption region of a second MCD of the plurality of MCDs; 
detect, responsive to the relocation trigger, a second location-tracked consumption condition indicating continued playback of the media stream by the first MCD, and indicating continued consumption of the media stream by the second consumer via the first MCD in accordance with the consumer tracking data and the device parameter data indicating that the respective physical location of the second consumer is within the respective media consumption region of the first MCD; 










detect in the media stream a tracking tag indicating coupling parameters of the media stream that indicate whether to maintain synchrony of multiple instances of viewing of the media stream with respect to each other by allowing multiple synchronous playback instances on multiple devices at a premises based at least in part on detecting and differentiating movement of at least one consumer of multiple consumers at the premises; and 

consequent to detecting the tracking tag indicating the coupling parameters, 
direct, automatically in response to the relocation trigger and the second location-tracked consumption condition, continued playback of the media stream via the first MCD as a first instance of playback and a second concurrent instance of playback of the media stream via the second MCD in accordance with the coupling parameters.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 9-11, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kareeson et al. (US20160044385, hereinafter Kareeson) in view of Micewicz (US20150350590, hereinafter Micewicz).

Regarding claims 1-2, 9-10, and 17-18, Kareeson discloses a system (see Kareeson, at least at Figs. 1-2, and related text) comprising: 
2one or more processors (see Kareeson, at least at Figs. 1-2, and related text); and 
3a memory communicatively coupled with and readable by the one or more 4processors and having stored therein processor-readable instructions which, when executed 5by the one or more processors, cause the one or more processors to perform operations (see Kareeson, at least at Figs. 1-2, and related text) 6comprising: 
7detecting, at a first time, a first consumption condition indicating 8present playback of a media stream by a first media device and indicating an 9individual within a media consumption region of the first media device (see Kareeson, at least at [0064]-[0065], and related text); 
10detecting, at a subsequent time, a relocation trigger responsive to the 11individual with respect to the media consumption region of the first media device, 12where the second time is subsequent to the first time and the individual moves to a dead space 14region, where the dead space region corresponds to a space outside of the media 15consumption region (see Kareeson, at least at [0052], [0066], and related text); and
16adaptively adjusting operational settings of the first media device 17and/or a second media device to facilitate continued consumption of the media 18stream at least partially by: 
19determining a first set of one or more automatic adjustments 20to facilitate the continued consumption of the media stream via the first 21media device and/or a second media device (see Kareeson, at least at [0068]-[0080], and related text); and
22directing, automatically in response to the relocation trigger, 23the first media device and/or the second media device to operate in 24accordance with the first set of one or more automatic adjustments to 25facilitate continued consumption of the media stream while the individual 26is detected as being located within the dead space region (see Kareeson, at least at [0068]-[0080], and related text). 
Kareeson does not specifically disclose separately, the 10detecting, at a subsequent time, the relocation trigger responsive to the 11individual with respect to the media consumption region of the first media device, 12where the second time is subsequent to the first time.
In an analogous art relating to a system for providing content, Micewicz discloses detecting, at a subsequent time, a relocation trigger responsive to the 11individual with respect to the media consumption region of the first media device, 12where the second time is subsequent to the first time (see Micewicz, at least at [0030]-[0032]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Kareeson to include the limitations as taught by Micewicz for the advantage of more accurately providing consumption options to a user based on the user’s location.
Regarding claim 3, 11, and 19, Kareeson in view of Micewicz discloses where the detecting movement of the individual with respect to the dead space region comprising detecting the individual approaching 3the dead space region  (see Micewicz, at least at [0030]-[0032]).

Claims 4-8, 12-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kareeson (previously cited) in view of Micewicz (previously cited), as applied to claims above, 1, 9, and 17 and further in view of Glazier et al. (US20170208364, hereinafter Glazier).
1
Regarding claims 4-8, 12-16, and 20, Kareeson in view of Micewicz does not specifically disclose 2detecting additional movement of the individual with respect to the dead 3space region; and
4directing, automatically in response to the detecting the additional 5movement, the first media device and/or the second media device to operate in accordance 6with a second set of one or more automatic adjustments.
In an analogous art relating to a system for providing content, Glazier discloses detecting additional movement of an individual with respect to a dead 3space region (approach is detected, and action is performed when a threshold proximity is reached, see Glazier, at least at [0028]-[0029], [0054]-[0057], [0064]-[0065], and related text); and
4directing, automatically in response to the detecting the additional 5movement, a first media device and/or a second media device to operate in accordance 6with a second set of one or more automatic adjustments (approach is detected, and action is performed when a threshold proximity is reached, see Glazier, at least at [0028]-[0029], [0054]-[0057], [0064]-[0065], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Kareeson in view of Micewicz to include the limitations as taught by Glazier for the advantage of more accurately providing consumption options to a user based on the user’s location.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose telephone number is (571)272-9524 and whose email address is CHENEA.SMITH@USPTO.GOV. The examiner can normally be reached M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENEA DAVIS/            Primary Examiner, Art Unit 2421